Exhibit 10.7.3

 

***PORTIONS OF THIS EXHIBIT MARKED BY BRACKETS (“[***]”) OR OTHERWISE INDICATED
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.***

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO IRU AGREEMENT

 

This AMENDMENT NO. 2 TO IRU AGREEMENT (“Amendment”), dated as of this 25th day
of August, 2003, is by and between QWEST COMMUNICATIONS CORPORATION, a Delaware
corporation (“Qwest”), and BUSINESS TELECOM, INC., a North Carolina corporation
(“BTI”). Each of Qwest and BTI is sometimes referred to herein as a “Party,” and
both of them, together, are sometimes referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, Qwest and BTI are parties to that certain IRU Agreement, dated as of
October 31, 1997, as amended by that certain First Amendment to IRU Agreement,
executed by Qwest as of April 19, 1999, and by BTI as of April 18, 1999
(collectively, the “Amended IRU Agreement”), pursuant to which BTI acquired from
Qwest (1) an indefeasible right to use certain fibers identified therein and (2)
certain related ancillary services identified therein and in the exhibits
attached thereto; and

 

WHEREAS, concurrently with the execution and delivery of this Amendment, Qwest
and BTI are entering into and delivering (1) that certain Comprehensive
Settlement and Release Agreement (“Settlement Agreement”), and (2) that certain
Bi-Lateral Innerduct Lease Agreement (“Innerduct Agreement”), each dated as of
the date hereof; and

 

WHEREAS, the execution and delivery of this Amendment by the Parties is a
condition precedent to the effectiveness of the Settlement Agreement; and

 

WHEREAS, BTI and Qwest desire to enter into this Amendment to amend and modify
certain of the terms and conditions of the Amended IRU Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration provided herein, in the Settlement Agreement and the Innerduct
Agreement, the Parties, intending to be bound hereby, agree as follows:

 

AGREEMENT

 

1. DEFINED TERMS

 

1.1 Defined Terms in the Amended IRU Agreement. The defined terms set forth in
the Amended IRU Agreement shall apply for all purposes of this Amendment;
provided, however, that the additional defined terms set forth in Section 1.2
below (and elsewhere in this Amendment) shall apply for all purposes of this
Amendment.

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

1.2 Additional Defined Terms. The parties hereby agree to amend the Glossary of
Terms appended to the Amended IRU Agreement to add the following additional
defined terms (after the last defined term therein) to the Glossary of Terms:

 

“Amendment No. 2” means that certain Amendment No. 2 to IRU Agreement, dated as
of the 25th day of August, 2003, by and between Qwest Communications, Inc., a
Delaware corporation, and Business Telecom, Inc., a North Carolina corporation.

 

“Article 25” has the meaning given to it in Amendment No. 2.

 

“Effective Date of Amendment No. 2” means August 25, 2003.

 

“New Section 8.04” has the meaning given to it in Amendment No. 2.

 

“New Section 9(a)” has the meaning given to it in Amendment No. 2.

 

“Old Section 8.04” has the meaning given to it in Amendment No. 2.

 

“Old Section 9(a)” has the meaning given to it in Amendment No. 2.

 

2. EFFECT OF THIS AMENDMENT

 

2.1 All of the changes, revisions, modifications, alterations and amendments to
the Amended IRU Agreement set forth in this Amendment shall be effective from
and after the Effective Date of Amendment No. 2. From and after the Effective
Date of Amendment No. 2, all references in the Amended IRU Agreement to “the IRU
Agreement,” “this Agreement,” “herein,” “hereof” and words of similar import
shall refer to the Amended IRU Agreement, as amended by this Amendment.

 

2.2 Except as expressly changed, revised, modified, altered or amended hereby,
the Agreement shall remain in full force and effect in accordance with its terms
and constitutes the legal and binding obligation of the Parties.

 

3. SECTION 8.04—FIXED FACILITIES MAINTENANCE FEES

 

3.1 The Parties agree that, from and after the Effective Date of Amendment No.
2, Section 8.04 (“Old Section 8.04”) of the Amended IRU Agreement shall be
deleted, in its entirety, and replaced with the following new Section 8.04 (“New
Section 8.04”):

 

“8.04 BTI shall pay Qwest for operations costs in connection with each of the
Regeneration Facilities (or alternatively requested POP or terminal facilities)
actually provided pursuant to Section 7.02 a fixed rate of $[***] per square
foot per year per Regeneration Facility (or POP or terminal facility, as the
case may be), subject to the CPI Adjustment described in the immediately
following paragraph (the “Monthly Recurring Charge”). In addition to the Monthly

 

2

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

Recurring Charges assessed under this Section 8.04, BTI shall timely pay all
amounts owed to Qwest under all other applicable provisions of this Agreement
(as amended from time to time), and nothing contained in this Section 8.04 shall
release BTI from its obligations to pay Qwest any such amounts owed to Qwest
under this Agreement (as amended from time to time). Qwest shall submit invoices
to BTI quarterly in advance within thirty (30) days of the beginning of each
calendar quarter remaining in the term hereof (and all extensions thereof) for
the Monthly Recurring Charges to be paid by BTI for such quarter (“Quarterly
Invoices”). All amounts shown on each Quarterly Invoice with respect to each
Segment shall be due and payable within forty-five (45) days after receipt of
such Quarterly Invoice.

 

The Monthly Recurring Charge may be adjusted annually, in Qwest’s sole
discretion, beginning with the first full calendar quarter commencing after the
first anniversary of the Effective Date of Amendment No. 2, for increases in the
United States Bureau of Labor Statistics, CPI-U All Services Index (unadjusted),
as originally published. Said adjustment shall be hereinafter referred to as the
“CPI Adjustment”. Such Monthly Recurring Charge, as adjusted by the CPI
Adjustment, shall be equal to the product of the fee specified herein multiplied
by the fraction (i) whose numerator is the CPI-U All Services for March of the
previous calendar year for which the adjustment to the fee is being made, and
(ii) whose denominator is the CPI-U All Services for March of the preceding
year. The Monthly Recurring Charge, as adjusted by the CPI Adjustment, shall
remain in effect for the succeeding twelve (12) months, at which time a new
adjusted Monthly Recurring Charge determined pursuant to this provision shall
become effective. Notwithstanding anything contained herein to the contrary, in
no event shall the amount of the Monthly Recurring Charge, as adjusted by the
CPI Adjustment, pursuant to this provision (a) be less than the amount of the
Monthly Recurring Charge in effect for the immediately preceding year or (b) be
more than the sum of (i) the amount of the Monthly Recurring Charge in effect
for the immediately preceding year plus (ii) [***]% of the amount of the Monthly
Recurring Charge in effect for the immediately preceding year. The parties agree
that the Index for March 1995 is defined as 151.4. In the event that the Bureau
of Labor Statistics (or any successor organization) changes the current base of
the CPI-U from 1982-84=100, the calculation of the Monthly Recurring Charge, as
adjusted by the CPI Adjustment, under this provision shall be adjusted to ensure
that Qwest receives the same amount as it would have had the base not been
changed. In the event the Bureau of Labor Statistics (or any successor
organization) no longer publishes the CPI-U, Qwest may, subject to BTI’s
agreement (which shall not be unreasonably withheld), designate the statistical
index it deems most appropriate for collocation of adjustments to the Monthly
Recurring Charge and, from the date the CPI-U ceased to be published, such index
shall be used to make adjustments in the Monthly Recurring Charge under this
provision.”

 

3

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

3.2 Old Section 8.04 shall (1) remain in full force and effect for all purposes
under the Amended IRU Agreement for all periods prior to the Effective Date of
Amendment No. 2 and (2) be null and void, and cease to be of any force or
effect, from and after the Effective Date of Amendment No. 2. New Section 8.04
shall (a) be effective, and in full force and effect, from and after the
Effective Date of Amendment No. 2 and (b) be inapplicable, and of no force or
effect, for any purpose under the Amended IRU Agreement for any period prior to
the Effective Date of Amendment No. 2.

 

4. EXHIBIT G, SECTION 9(a)—ROUTE/SCHEDULED MAINTENANCE

 

4.1 The Parties agree that, from and after the Effective Date of Amendment No.
2, Section 9(a) of Exhibit G (“Old Section 9(a)”) to the Amended IRU Agreement
shall be deleted, in its entirety, and replaced with the following new Section
9(a) (“New Section 9(a)”):

 

“(a) Scheduled Maintenance Fees. The fees payable for any and all Scheduled
Maintenance hereunder shall be determined in accordance with the following
provisions. During any time after the Acceptance Date for any Segment but
subject to paragraph 10 below, Qwest shall be the Service Provider and provide
Scheduled Maintenance at a cost of $[***] per route mile per year, as adjusted
by the CPI-U Adjustment as defined in the immediately following paragraph (the
“Qwest Fixed Fee”) and Unscheduled Maintenance as provided in subparagraph 9(b)
below. Qwest shall submit invoices to Service Recipient quarterly in advance
within thirty (30) days of the beginning of each calendar quarter remaining in
the term hereof (and all extensions thereof) for the Qwest Fixed Fee to be paid
by Service Recipient for such quarter (“Quarterly Invoices”). All amounts shown
on each Quarterly Invoice shall be due and payable within forty-five (45) days
after receipt of such Quarterly Invoice.

 

The Qwest Fixed Fee may be adjusted annually, in Qwest’s sole discretion,
beginning with the first full calendar year commencing after the first
anniversary of the Effective Date of Amendment No. 2, for increases in the
United States Bureau of Labor Statistics, CPI-U All Services Index (unadjusted),
as originally published. Said adjustment shall be hereinafter referred to as the
“CPI Adjustment”. Such Qwest Fixed Fee, as adjusted by the CPI Adjustment, shall
be equal to the product of the fee specified herein multiplied by the fraction
(i) whose numerator is the CPI-U All Services for March of the previous calendar
year for which the adjustment to the fee is being made, and (ii) whose
denominator is the CPI-U All Services for March of the preceding year. The Qwest
Fixed Fee, as adjusted by the CPI Adjustment, shall remain in effect for the
succeeding twelve (12) months, at which time a new adjusted Qwest Fixed Fee
determined pursuant to this provision shall become effective. Notwithstanding
anything contained herein to the contrary, in no event shall the amount of the
Qwest Fixed Fee, as adjusted by the CPI Adjustment, pursuant to this provision
(a) be less than the amount of the Qwest Fixed Fee in effect for the immediately
preceding year or (b) be more than the sum of (i) the amount of the Monthly

 

4

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

Recurring Charge in effect for the immediately preceding year plus (ii) [***]%
of the amount of the Monthly Recurring Charge in effect for the immediately
preceding year. The parties agree that the Index for March 1995 is defined as
151.4. In the event that the Bureau of Labor Statistics (or any successor
organization) changes the current base of the CPI-U from 1982-84=100, the
calculation of the Qwest Fixed Fee, as adjusted by the CPI Adjustment, under
this provision shall be adjusted to ensure that Qwest receives the same amount
as it would have had the base not been changed. In the event the Bureau of Labor
Statistics (or any successor organization) no longer publishes the CPI-U, Qwest
may, subject to Service Recipient’s agreement (which shall not be unreasonably
withheld), designate the statistical index it deems most appropriate for
collocation of adjustments to the Qwest Fixed Fee and, from the date the CPI-U
ceased to be published, such index shall be used to make adjustments in the
Qwest Fixed Fee under this provision.”

 

4.2 Old Section 9(a) shall (1) remain in full force and effect for all purposes
under the Amended IRU Agreement for all periods prior to the Effective Date of
Amendment No. 2 and (2) be null and void, and cease to be of any force or
effect, from and after the Effective Date of Amendment No. 2. New Section 9(a)
shall (a) be effective, and in full force and effect, from and after the
Effective Date of Amendment No. 2 and (b) be inapplicable, and of no force or
effect, for any purpose under the Amended IRU Agreement for any period prior to
the Effective Date of Amendment No. 2.

 

5. ARTICLE 25—COLLOCATION

 

The Parties agree that, from and after the Effective Date of Amendment No. 2,
the following new Article 25, in its entirety, shall be inserted after the end
of Section 24.06, and made a part of the Amended IRU Agreement (“Article 25”):

 

“ARTICLE 25.

COLLOCATION

 

25.01 Access Rights. Prior to and as of the Effective Date of Amendment No. 2,
Qwest has granted BTI certain rights (the “Access Rights”) to access, install,
operate and maintain certain communications equipment of BTI in the
telecommunications facilities located at the addresses identified on Exhibit H
hereto (the “Facilities”) and the exclusive use of the equipment space
identified on Exhibit H hereto (the “Equipment Space”).

 

25.02 Terms of Access Rights. Except as expressly set forth in this Article 25,
the terms and conditions of the Access Rights shall be governed by the IRU
Agreement, as amended from time to time.

 

(a) With respect to each Facility and Equipment Space, the Access Rights shall
expire upon the termination of the IRU Agreement. In no event shall

 

5

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

the Access Rights be construed to extend beyond the term of any underlying lease
or other superior interest in the any Facility or Equipment Space; provided,
however, Qwest agrees to use its best efforts to (i) maintain the Access Rights
for the Term of this IRU Agreement for all Facilities and Equipment Spaces
obtained by BTI in connection with this IRU Agreement or (ii) provide equivalent
Facilities or Equipment Spaces to BTI at no additional cost to BTI for the Term
of this IRU Agreement. Notwithstanding the foregoing, if a party other than
Qwest with legal authority to do so requires a Facility or Equipment Space to be
relocated and preventing such relocation is beyond the reasonable control of
Qwest, any such relocation shall be governed by Section 25.03(b), below.

 

25.03 Relocation; Condemnation.

 

(a) Discretionary Relocation of any Facility or Equipment Space. Subject to the
terms of this Section 25.03, Qwest may, without liability to BTI, relocate all
or any portion of any Facility or Equipment Space, in its sole and absolute
discretion (a “Discretionary Relocation”). Prior to any Discretionary
Relocation, Qwest will use commercially reasonable efforts to notify BTI at
least 90 calendar days in advance, but in no event not less than 60 calendar
days in advance, of any Discretionary Relocation (a “Discretionary Relocation
Notice”). Qwest shall be entitled to proceed with such Discretionary Relocation,
which may include relocating all or any portion of BTI’s Facility and/or
Equipment Space, without the consent of BTI. Following BTI’s receipt of a
Discretionary Relocation Notice, BTI shall cooperate fully with Qwest in
relocating all of BTI’s equipment and other property affected by such
Discretionary Relocation. In the event of a Discretionary Relocation, all of
BTI’s reasonable direct out-of-pocket expenses (“Reimbursed Expenses”) shall be
reimbursed by Qwest within ten (10) days after receiving an invoice from BTI
detailing such Reimbursed Expenses. BTI may, in its sole discretion, request
that Qwest credit BTI’s account(s) with Qwest for the amount of the Reimbursed
Expenses in lieu of Qwest paying BTI in cash for the amount of such Reimbursed
Expenses.

 

(b) Mandatory Relocation of any Facility or Equipment Space. Notwithstanding
anything contained herein to the contrary, in the event Qwest is required by a
third party, with legal authority to so require (including but not limited to
any landlord, property owner or regulatory agency), to relocate all or any
portion of any Facility or Equipment Space (a “Mandatory Relocation”), Qwest
shall use commercially reasonable efforts to provide notice of such Mandatory
Relocation to BTI. Qwest shall be entitled to proceed with such Mandatory
Relocation, which may include relocating all or any portion of BTI’s Facility
and/or Equipment Space, without the consent of BTI. In the event of a Mandatory
Relocation, (1) BTI shall cooperate fully with Qwest in relocating all of BTI’s
equipment and other property affected by such relocation and (2) BTI shall bear
all of its own costs and expenses associated with such Mandatory Relocation, and
Qwest may bill BTI for its pro rata share of costs and expenses

 

6

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

incurred by Qwest in connection with such Mandatory Relocation. Notwithstanding
the foregoing, if the reason for the relocation of all or any portion of a
Facility or Equipment Space is the fault of or could have been reasonably
prevented by Qwest, then Qwest shall be liable for all costs incurred by Qwest
in connection with such relocation, and Qwest shall reimburse BTI for all
Reimbursed Expenses incurred by BTI in connection with such relocation. All of
BTI’s Reimbursed Expenses shall be reimbursed by Qwest within ten (10) days
after receiving an invoice from BTI detailing such Reimbursed Expenses. BTI may,
in its sole discretion, request that Qwest credit BTI’s account(s) with Qwest
for the amount of the Reimbursed Expenses in lieu of Qwest paying BTI in cash
for the amount of such Reimbursed Expenses.

 

(c) In the event of any material damage, destruction or condemnation of any
Facility or Equipment Space, or in the event of a termination of an underlying
ground right or facilities lease or right of way agreement, either party,
without additional liability to the other party, may terminate the Access Rights
with respect to such Facility or Equipment Space, effective as of such event, by
written notice within thirty (30) days of such event, unless such Facility or
Equipment Space has been relocated pursuant to the terms hereof; provided,
however, that if (i) the damage, destruction or condemnation of any Facility or
Equipment Space or (ii) the loss or termination of an underlying ground right or
facilities lease or right of way agreement is caused by or could have reasonably
been prevented by a party, such party is not entitled to terminate the Access
Rights. If a portion of the Access Rights is terminated pursuant to this Section
25.03(c), such termination shall not affect the Access Rights with respect to
Facilities or Equipment Space not affected under this Section 25.03(c).

 

25.04 Shared Access For Qwest POPs.

 

(a) Access to any Facility shall be as permitted by the owner of the Facility
(or party holding a legal interest to such Facility superior to Qwest’s). Qwest
shall provide BTI with a written statement of applicable access policies upon
BTI’s request. In addition to following any policies and procedures required by
the owner (or party holding a legal interest to such Facility superior to
Qwest’s) of a Facility, BTI’s representative must be accompanied by a Qwest
representative when accessing any Facility unless BTI has caged space in the
Facility with its own separate entrance. All reasonable pass-through expenses
and costs imposed on Qwest by a Facility owner (or party holding a legal
interest superior to Qwest’s) in a Facility that are reasonably related to BTI’s
use of or access to such Facility shall be paid by BTI to Qwest within ten (10)
business days after receiving an invoice from Qwest for such expenses and costs.

 

(b) BTI shall pay Qwest the following hourly charges for such access to any
Facility, for each Qwest representative, for each hour or any portion thereof:

 

7

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

  (1) on business days, between the hours of 8:00 a.m. (local time) and 5:00
p.m. (local time), [***] dollars ($[***]);

 

  (2) on business days, between the hours of 5:00 p.m. (local time) and 8:00
a.m. (local time), and at any time on Saturdays, [***] dollars ($[***]); and

 

  (3) on Sundays and legal holidays, [***] dollars ($[***]).

 

BTI shall pay Qwest for all of Qwest’s reasonable travel time, at the rates
described in this Section 25.04(b).

 

(c) All individuals entering any Facility at the direction of BTI shall at all
times display identification acceptable to Qwest and shall display it upon
request to any representative of Qwest and/or the applicable Facility owner (or
party holding a legal interest superior to Qwest’s).

 

(d) BTI shall coordinate the scheduling of all access to any Facility through
any number or contact person provided by the owner (or party holding a legal
interest superior to Qwest’s) of such Facility, and if necessary, through
Qwest’s Access Control Center.

 

(e) All employees and contractors of BTI who will enter upon any railroad
right-of-way without a Qwest escort must successfully complete (in the sole
discretion of Qwest) a railroad safety training for the applicable railroad, at
BTI’s sole expense.

 

25.05 Installation and Alterations.

 

(a) BTI shall notify Qwest before commencing any installation, interconnection,
addition or alteration within or about any Facility, and prior to undertaking
any installation, upgrade or modification to BTI’s equipment. Without the prior
approval of Qwest (a “Qwest Approval”), BTI shall not:

 

  (1) undertake any installation, interconnection, addition or alteration within
or about any Facility; or

 

  (2) undertake any activity that, to the reasonable knowledge of BTI, would in
any way, result in an increased cost to Qwest, or that might affect the use of
any Facility or other equipment by Qwest or any other user of such Facility.

 

Whenever Qwest’s approval of work is required, BTI shall deliver to Qwest a
written request specifying and stating:

 

  (v) the names and addresses of each proposed contractor and subcontractor;

 

 

8

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

  (w) a summary of the qualifications and experience of each contractor and
subcontractor;

 

  (x) a description of the services to be performed;

 

  (y) the planned dates and times of such activities; and

 

  (z) that BTI has provided each contractor and subcontractor with a copy of
Qwest’s and/or the Facility’s owner’s (or other holder of a legal interest
superior to Qwest’s) policies and procedures, as applicable, and that such
contractor or subcontractor has agreed to comply with all such policies and
procedures.

 

Qwest shall have the right to reasonably disapprove or require the removal of
any contractor or subcontractor selected for work at any Facility. All Qwest
Approvals shall be valid only if signed by Qwest’s Vice President of Operations.
If an approval from any owner or holder of a legal interest in a Facility
superior to Qwest’s is required with respect to any contractor or subcontractor,
then Qwest shall also submit the written request to such other party for its
approval, and BTI’s use of contractors and subcontractors shall be subject to
such other party’s approval, as set forth in the underlying lease or other
agreement.

 

(b) All maintenance, installation, interconnection, addition, upgrade,
modification or other alteration within any Facility shall comply with all
manufacturers’ specifications and shall meet all industry quality assurance
standards (e.g., NEBS, IEEE, Bellcore/Telcordia, etc.) as reasonably
supplemented by Qwest.

 

(c) BTI shall pay or cause to be paid all costs and charges, either directly to
the applicable service/goods providers, or to Qwest prior to the commencement of
any Facility Work (as defined below), as the case may be:

 

  (1) for work done by BTI or caused to be done by BTI on or about any Facility
or Equipment Space (“Facility Work”);

 

  (2) for all materials furnished for or in connection with Facility Work;

 

  (3) for alterations or additions to a Facility that are requested by BTI;

 

  (4) all other costs or expenses incurred directly by Qwest arising out of or
related to Facility Work.

 

(d) BTI shall indemnify Qwest against and hold Qwest harmless and the Facilities
free and clear of and from all mechanics’ liens and claims of liens, and all
other liabilities, liens, claims and demands on account of any Facility Work,
and materials and work related thereto. If any such lien is filed at any time
against any Facility, or any part thereof, BTI shall cause such lien to be
discharged of record within ten (10) days after the filing thereof, except that
if

 

9

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

BTI desires to contest such lien it will furnish to Qwest, within such ten (10)
day period, security reasonably satisfactory to Qwest of at least [***] percent
([***]%) of the amount of the claim, plus estimated costs and interest. If a
final judgment establishing the validity or existence of a lien for any amount
is entered, BTI shall pay and satisfy the same without delay. If BTI fails to
pay any charge for which a mechanics’ lien has been filed, and has not given
Qwest security as described above, Qwest may, at its option, pay such charge and
related costs and interest, and the amount so paid, together with all reasonable
attorneys’ fees incurred in connection with such lien and the removal of such
lien, will be immediately due from BTI to Qwest. Nothing contained herein shall
be deemed to constitute a consent or agreement of Qwest to subject any Facility
to liability under any mechanics or other lien law. If BTI receives notice that
a lien has been or is about to be filed against any Facility, or that any action
affecting title to any Facility has been commenced on account of work done by or
on behalf of, or materials furnished to or for BTI, BTI shall immediately give
Qwest notice of such occurrence. At least fifteen (15) days before commencement
of any Facility Work, BTI will give Qwest notice of the proposed Facility Work
and the names and addresses of the persons supplying labor and materials for the
proposed Facility Work. Qwest shall have the right to post notices of
non-responsibility or similar notices at Facilities and Equipment Space, in its
sole discretion.

 

25.06 Cross-Connection Services. Subject to availability, Qwest will, at its
sole discretion, provide certain cross-connection facilities in conjunction with
the collocation services provided hereunder. The following terms and conditions
shall apply to such cross-connection facilities.

 

(a) BTI will submit to Qwest a written application and order form for
cross-connect facilities, the form of which shall be provided by Qwest to BTI
upon request. Within fifteen (15) days following Qwest’s receipt of such
application for cross-connect, Qwest will provide to BTI written notification of
its acceptance or denial of the cross-connect order. If Qwest, in its sole and
absolute discretion, determines to accept BTI’s application for cross-connection
facilities, Qwest will provide BTI with written notice of any non-recurring or
monthly recurring charges associated with the cross-connect facility. BTI will
sign and return to Qwest the fully executed cross-connect order prior to the
commencement of any work by Qwest.

 

(b) Upon receipt of the fully executed cross-connect order, Qwest will, in a
timely manner, construct and install the cross-connect facility. Qwest will
maintain the cable facility or facilities (each a “Cross-Connect Facility”), and
BTI will keep such Cross-Connect Facility and any Qwest-provided equipment free
and clear of any and all liens, security interests, and encumbrances. Any
cross-connection will be performed according to the then-existing industry
standards.

 

 

10

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

(c) Qwest retains the right to reject or modify the pricing on any accepted
order submitted by BTI hereunder upon notice to BTI and consent prior to order
acceptance by Qwest.

 

(d) Qwest shall at all times retain ownership of the Cross-Connect Facilities.

 

(e) The term of the Cross-Connect Facilities hereunder shall be coterminous with
the terms of this IRU Agreement; provided, however, that Qwest shall have the
right to terminate the term of any individual Cross-Connect Facility not then
currently in use by BTI, without liability of any kind, upon thirty (30) days
written notice. Notwithstanding anything contained herein to the contrary, the
minimum term for a Cross-Connect Facility provided to BTI hereunder shall be
three (3) consecutive months, unless otherwise agreed to by Qwest in writing.
BTI shall provide written notification to Qwest of its intent to terminate any
Cross-Connect Facility hereunder not less than ten (10) calendar days prior to
the desired termination date. Termination by BTI shall not result in any
liability to BTI if the effective date of such termination is after the initial
three (3) month period.

 

25.07 New Facilities and New Equipment Space. In the event BTI desires to add
any Qwest facility (a “New Facility”) or equipment space (“New Equipment Space”)
not identified on Exhibit H hereto, the parties hereby agree to negotiate in
good faith to enter into a Collocation Agreement, in substantially the form used
by Qwest at such time, which Collocation Agreement will contain, among other
things, the following terms, pricing and conditions for such New Facilities
and/or New Equipment Space:

 

(a) BTI shall pay to Qwest, as a license fee for the license as it relates to
any New Facilities and/or New Equipment Space, (1) recurring charges in the
amount of $[***] per rack, which shall be paid by BTI to Qwest every month
during the term of the Collocation Agreement, (2) a one-time non-recurring
charge of $[***] per rack and (3) any additional amounts payable in accordance
with the terms of the Collocation Agreement.

 

(b) Qwest shall provide to BTI [***] amps per racks, and shall offer BTI
additional amps in increments of 10 amps, at a price of $[***] per amp.

 

(c) For all New Facilities and New Equipment Space, the Collocation Agreement
shall supercede and replace all operative provisions of the IRU Agreement that
relate to Equipment Space and Facilities, and all other matters governed by such
Collocation Agreement. The parties agree that in the event of an inconsistency
between the IRU Agreement and the Collocation Agreement, the terms of the
Collocation Agreement shall govern.

 

 

11

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

25.08 To the extent of any inconsistency between any provision of this Article
25 and any the provision of any other Article or Section of the IRU Agreement
(or any exhibit hereto), the terms of this Article 25 shall govern.

 

6. RATIFICATION

 

6.1 Except as expressly amended by this Amendment, the Amended IRU Agreement is
hereby ratified and affirmed in all particulars and shall remain in full force
and effect as provided therein. The Amended IRU Agreement shall be interpreted
and construed with this Amendment as one and the same instrument.

 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Each Party hereto represents and warrants that it has the full right and
authority to execute, deliver and perform its obligations under this Amendment
and each of the other documents referenced herein to which it is a party, that
the individual executing this Amendment and each of the documents referenced
herein to which it is a party, on behalf of such Party, is authorized to do so
on behalf of such Party and that when each such document is executed and
delivered by such individual on behalf of such Party, each document shall be a
valid, legal and fully binding obligation on such Party, enforceable against
such Party in accordance with its terms, subject to bankruptcy, insolvency,
creditors’ rights and general equitable principles.

 

7.2 Each Party hereto represents and warrants that the execution, delivery and
performance of its obligations under this Amendment and each of the other
documents referenced herein does not and will not conflict with, violate, or
result in a breach of any terms, conditions, or provisions of any law,
regulation, order, writ, regulation, decree, or award of any court or
governmental entity with jurisdiction or any contract or agreement to which such
Party is a party and that such Party has secured all of the necessary consents
and approvals of third parties, if any, necessary for such Party to perform its
obligations hereunder.

 

8. COUNTERPARTS

 

8.1 This Amendment may be executed in one or more counterparts, each of which
when so executed and delivered shall be an original, but all of which taken
together shall constitute one and the same instrument. This Amendment may be
executed by facsimile, and any such facsimile signatures shall be deemed
original counterparts.

 

9. MISCELLANEOUS

 

9.1 The Amended IRU Agreement, as amended by this Amendment, constitutes the
complete agreement of the Parties concerning the subject matter hereof, and
supersedes any prior written or verbal statements, representations, letters or
agreements concerning the subject matter hereof.

 

 

12

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

9.2 In the event of any inconsistencies between the terms of this Amendment and
the terms of the Amended IRU Agreement, the terms of this Amendment shall
control.

 

9.3 This Amendment shall be effective as of the Effective Date of Amendment No.
2, and shall be deemed to be incorporated by reference into the Amended IRU
Agreement, effective as of the Effective Date of Amendment No. 2.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***



--------------------------------------------------------------------------------

In confirmation of their consent and agreement to the terms and conditions
contained in this Amendment and intending to be legally bound hereby, authorized
representatives of the Parties have executed this Amendment as of the dates set
forth below.

 

QWEST COMMUNICATIONS CORPORATION

 

By:  

/s/TERESA TAYLOR

--------------------------------------------------------------------------------

Name:

 

Teresa Taylor

--------------------------------------------------------------------------------

Title:

 

Executive Vice President, Wholesale Markets

--------------------------------------------------------------------------------

Date:

 

8/27/03

   

--------------------------------------------------------------------------------

 

                BUSINESS TELECOM, INC.

 

By:  

/s/JOHN W. BRAUKMAN, III

--------------------------------------------------------------------------------

Name:

 

John W. Braukman, III

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

--------------------------------------------------------------------------------

Date:

 

8/25/03

   

--------------------------------------------------------------------------------

 

14

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***